Citation Nr: 1309576	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-31 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement for expenses associated with medical treatment rendered at the Volusia Hand Surgery Clinic from December 10, 2009, through March 15, 2010.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from February 1966 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of decisions dated in January 2010, March 2010, and April 2010 by the Department of Veterans Affairs (VA) North Florida/South Georgia Medical Center/Fee Processing Center (VAMC) in Gainesville, Florida.

In April 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran is in receipt of a 100 percent disability rating for posttraumatic stress disorder (PTSD) and he has been found to be permanently and totally disabled due to a service-connected disability.  

2.  The Veteran incurred medical expenses at Volusia Hand Surgery Clinic from December 10, 2009, through March 15, 2010, following surgery on his left hand; this treatment was not authorized by VA.

3.  The services provided by Volusia Hand Surgery Clinic from December 10, 2009, to March 15, 2010, were not rendered due to an emergency.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical expenses the Veteran incurred at the Volusia Hand Surgery Clinic from December 10, 2009, to March 15, 2010, are not met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.52, 17.54, 17.120-132, 17.1000-1008 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, the Veteran was provided all required notice in a July 2010 letter.  Although this letter was sent after the initial adjudication of the claim, it is clear that the Veteran has not been prejudiced by the timing of the letter.  In this regard, the Board notes that following the provision of the required notice, the Veteran did not submit any additional evidence to the VAMC or identify any additional evidence that could be obtained to substantiate the claim.   

The Board finds that VA's duty to assist the Veteran has also been satisfied.  The relevant private medical records are of record.  An examination is not required here because the medical evidence currently of record is sufficient to decide the claim.  There is no indication in the record that additional evidence relevant to the issue decided herein is available.

Accordingly, the Board will address the merits of the claim.

Analysis

The Veteran is seeking payment of or reimbursement for expenses associated with his medical treatment for left index finger and left thumb injuries at the Volusia Hand Surgery Clinic from December 10, 2009, through March 15, 2010.  

The North Florida/South Georgia Veterans Health System denied the claim based on determinations that there was no VA prior authorization for the Veteran's treatment and the treatment was not rendered for an emergent condition.  

The Veteran is in receipt of a 100 percent disability rating for PTSD and a noncompensable rating for hypertensive vascular disease.  He is also rated as permanently and totally disabled due to a service-connected disability.  Hence, he is eligible, in certain circumstances, for the authorization of non-VA medical care, pursuant to 38 C.F.R. § 17.52(a)(1)(i).

The Veteran sought emergency treatment at Nassau Baptist Medical Center on December 5, 2009, after sustaining lacerations to his left index finger and thumb from a circular saw.  As reflected in a December 5, 2009, consultation report, the Veteran was transferred to Halifax Health Center after an unsuccessful search for an available hand surgeon closer to his home.  This record shows that the Veteran underwent surgery on December 6, 2009, to repair a near amputation of the left index finger and the left thumb laceration.  VA has granted payment and/or reimbursement for the expenses associated with the Veteran's treatment at Nassau Baptist Medical Center on December 5, 2009.  

Thereafter, beginning on December 10, 2009, the Veteran sought follow up treatment with Dr. T.C., the physician who performed his surgery, at Volusia Hand Surgery Clinic.  He continued to receive treatment at this medical facility for his left hand injuries through March 15, 2010.

A December 16, 2009, VA telephone encounter note shows that the Veteran's VA primary care physician spoke with personnel from Volusia Hand Surgery Clinic who informed her that the Veteran was referred to Dr. T.C. after he severed his left index finger.  Volusia personnel informed the VA physician that the Veteran had undergone surgery for his injuries on December 6, 2009, and Volusia requested authorization for post-operative services on December 10 and December 17 of 2009.  The VA physician then contacted the Veteran and his wife and advised them that the Veteran would be referred for a VA occupational therapy consultation, although she anticipated a delay in scheduling the appointment.  The physician informed the Veteran that he should not start any therapy until it was authorized by his hand surgeon.  An associated December 16, 2009, VA medical record shows that the Veteran was referred for an occupational therapy appointment, to be scheduled three weeks later; it also notes that the Veteran was to bring specific instructions from his hand surgeon. 

The claims file reflects that on December 16, 2009, personnel from Daytona Hand Surgery Medical Records contacted the VAMC to obtain authorization for a consult for the Veteran on December 10, 2009, and for a follow up appointment scheduled for December 17, 2009.  According to the record of this contact, the VAMC was unaware of the Veteran's left hand injuries.  Thereafter, VAMC personnel spoke with the Veteran's wife who requested information about payment of the Veteran's medical expenses for his hand.  VAMC informed his wife that they were never notified of the incident and informed her that any bills submitted by the hospital would have to be reviewed.

A record from the VAMC shows that Volusia Hand Surgery Clinic submitted claims to the VAMC on December 30, 2009, for reimbursement of the Veteran's treatment in December 20009.  A December 31, 2009, record shows that VAMC personnel reviewed the December 16, 2009, VA telephone contact note and highlighted that the Veteran was advised not to start any new treatment until authorized.  

A December 29, 2009, VA medical record reflects that the Veteran was seen by his primary care physician for his left hand injuries.  The VA physician noted that progress notes from the Veteran's surgery and the report from his December 10, 2009, consultation with Dr. T.C. were reviewed.  The associated physical examination resulted in a diagnosis of status post repairs of left thumb and index finger injuries.  The VA physician reviewed with the Veteran that he was scheduled for an occupational therapy consultation in January 2010 and that he would need specific instructions from his surgeon for the occupational therapist.  According to the VA physician, the Veteran asked whether he could receive a referral for a VA hand surgeon in the future.  The Veteran indicated that he and his wife spoke with VA fee-based staff about continuing his follow up treatment with Dr. T.C. and that he would inform his VA primary physician if he needed a referral.  

In support of his claim, the Veteran submitted a February 2010 letter from Dr. T.R.C. (Dr. T.C.).  Dr. T.C. reported that she treated the Veteran on an emergent basis on the evening of December 5, 2009, and the early morning of December 6, 2009, for left hand injuries due to a power saw accident.  The physician stated that the Veteran was transferred to her care at Halifax Medical Center from Nassau Baptist Medical Center because no other hand surgeon was available.  Dr. T.C. reported that she treated the Veteran for follow up treatment for continuity of care for his injuries.  According to Dr. T.C., follow ups were medically necessary and the Veteran required follow up care with a hand surgeon after this type of injury.

During the April 2012 Board hearing, the Veteran provided testimony in support of his claim.  He testified that he provided his "VA information" to the private hospital when he first sought emergency treatment for his December 2009 injuries. According the Veteran, the private hospital contacted VA but did not get a response.  The private hospital was unable to find an available hand surgeon near the facility.  He was then transferred to another medical facility and underwent surgery on his left hand.  The Veteran stated that he later contacted VA regarding his injuries but was told that they would not get back to him for three or four weeks.  He testified that his private surgeon wanted to see him weekly and that it was her preference that he not seek treatment from another physician.  The Veteran's representative also argued that the Veteran was confused by the information he received when he tried to establish post-operative care at a VA medical facility.  He also asserted that the Veteran was fearful that if he waited the anticipated three to four weeks to receive care at a VA medical facility, he risked incurring permanent damage or possible loss of his finger.

As reflected by the foregoing, the record does not establish that the treatment the Veteran received at the non-VA facility (Volusia) from December 2009 to March 2010 was authorized in advance.  The claims file and the Veteran's own testimony indicate that he did not inform VA of his left hand injuries and the subsequent need for post-operative care until December 16, 2009, after he had already initiated treatment at Volusia Hand Surgery Clinic.  At that time, VAMC personnel informed the Veteran and Volusia Hand Surgery Clinic that VA was unaware of his surgery and private follow up care.  Although the Veteran, his wife, and personnel from Volusia spoke with the VAMC regarding payment for his post-operative care, such contact does not constitute authorization for his non-VA treatment.  Here, the Board also notes that the Veteran continued to seek treatment at Volusia even after he was informed by the January 2010 administrative decisions that his December 2009 non-VA medical treatment was not authorized and reimbursement for the treatment denied.   Although he discussed possible treatment at VA with his primary physician during the December 2009 consultation, he did not request VA authorization for his continued treatment at Volusia.  There is simply no evidence in the record that the Veteran's treatment received at Volusia Hand Surgery Clinic from December 10, 2009 to March 15, 2010, was authorized in advance.

Moreover, although the Veteran and his representative asserted that he mistakenly believed that his non-VA treatment was authorized based on information he received from the VAMC, the evidence does not show any prior approval of this medical care.  The Board recognizes that the Veteran's VA primary physician was notified of the December 2009 surgery and of the Veteran's post-operative non-VA medical care.  Despite this, however, the VA physician did not refer the Veteran for treatment with a VA hand surgeon.  Nevertheless, the advice of a doctor or a nurse to go to a non-VA hospital is not the specific type of authorization contemplated by the regulation.  Smith v. Derwinski, 2 Vet. App. 378, 378-79 (1992), citing 38 C.F.R. § 17.50d (1) (1991), which has been recodified as 38 C.F.R. § 17.54 (see Medical; Nonsubstantive Miscellaneous Changes; 61 Fed. Reg. 21,964 (May 13, 1996)).  Accordingly, the Board must conclude that prior authorization for the non-VA medical treatment from December 10, 2009, to March 15, 2010 was not obtained.

As such, the Board will now consider whether the Veteran is eligible for payment or reimbursement for services not previously authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, the following criteria must be met:

(a) the care and services rendered were either:  (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and

(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must be met before the reimbursement or payment may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  Also, no reimbursement for or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.

Payment or reimbursement for emergency services for nonservice- connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.

The Board notes that effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments is to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110 which revised 38 U.S.C. §§ 11725 and 1728.  These provisions appear to have some potential retroactive application to claims filed before that date.  

Private treatment records from the Veteran's care at Volusia Hand Surgery Clinic dated from December 10, 2010, to March 2010 do not show that the Veteran was under any distress.  Physical examinations from this time period reveal evidence of pain, tenderness, discoloration, and a limitation of motion of the left index finger and thumb, but do not show that the Veteran required or received care for an emergent condition.  Instead, these records show follow up treatment on an outpatient basis for his post-operative left index finger and thumb injuries.

There is no indication that the treatment the Veteran received from December 10, 2009, to March 15, 2010, was rendered in a medical emergency and it cannot be reasonably argued that a prudent layperson would expect that a delay in seeking such treatment would have been hazardous to life or health.  The Board acknowledges the February 2010 letter from Dr. T.C. regarding the Veteran's need for continued care and the Veteran's valid concerns regarding the risks of delayed treatment for his left hand.  However, the purpose of these statutes is to provide payment of or reimbursement for medical expenses incurred in emergency situations (or reasonably perceived emergency situations) where VA or government facilities are not feasibly available- not to provide payment for ongoing non-emergent care, such as post-operative hand surgery treatment at a private facility.

To some extent, the Veteran appears to be raising an argument couched in equity in that he is contending that, since he was unable to schedule an appointment with VA soon after his surgery, and given the severity and nature of his injuries, payment or reimbursement of his post-operative treatment is warranted.  The Board finds these concerns to be reasonable.  However, the Board is bound by the law and is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Under the circumstances of this case, the Board finds that the claim for payment of or reimbursement for unauthorized medical expenses at the Volusia Hand Surgery Clinic from December 10, 2009, to March 15, 2010, must be denied.  

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to payment of or reimbursement for expenses associated with medical treatment rendered at the Volusia Hand Surgery Clinic from December 10, 2009, through March 15, 2010, is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


